Exhibit 10.3

--------------------------------------------------------------------------------

 

FORM OF EXECUTIVE OFFICER
CHANGE IN CONTROL AGREEMENT  

            This Change in Control Agreement (the “Agreement”) is between
Washington Mutual, Inc., a Washington corporation (“Washington Mutual”) and the
undersigned employee of Washington Mutual (“Employee”).  The term “Company”
shall mean Washington Mutual and any successor after a Change in Control (as
defined below).

            It is the desire of Washington Mutual and Employee to set forth
certain terms and conditions relating to Employee’s employment as an inducement
for Employee continuing his or her employment for so long as Washington Mutual
desires to employ Employee.

            Therefore, the parties agree as follows:

            1.         Employment.  Washington Mutual agrees to, and does
hereby, employ Employee, and Employee agrees to, and does hereby, accept such
employment, on the terms in this Agreement.

            2.         Duties.  Employee shall perform such duties as the
Chairman, the President or the Board of Directors of Washington Mutual (the
“Board”) may from time to time direct.  (As used herein “Board” shall include
the board of directors or other successor body performing its function in the
event of a Change in Control.)  Employee’s title may be changed from time to
time as the Chairman, the President or the Board may determine.

            3.         Compensation.  During Employee’s employment under this
Agreement, Employee shall receive base salary compensation in the amount
determined by the Board’s Human Resources Committee (the “Human Resources
Committee”), payable semi-monthly or in such manner as is consistent with
Washington Mutual’s policy relating to exempt employees.  In addition, Employee
is entitled to participate in Washington Mutual’s bonus plan for executives as
adopted by the Human Resources Committee, under which Employee may receive,
subject to the terms of the plan, a bonus based on Washington Mutual’s
achievement of specified financial goals.  Employee may also be awarded stock
options, restricted stock and/or other forms of equity compensation, as
determined by the Human Resources Committee.  Employee’s compensation shall be
reviewed by the Human Resources Committee annually and, in the sole discretion
of the Human Resources Committee, such compensation may be adjusted either
upward or downward.

            4.         Other Benefits.  Subject to the respective eligibility
requirements and other terms and provisions of the applicable benefit or
insurance plans (including relevant waiting periods), Employee shall be enrolled
as a participant in all employee benefit plans (including retirement and
insurance plans) available to other officers of Washington Mutual, as the same
may from time to time be adopted or amended.  Employee shall also be entitled to
receive such other perquisites as the Chairman, the President or the Board may
from time to time deem appropriate.

            5.         Performance of Duties.  Employee agrees that during his
or her employment with Washington Mutual:  (a) Employee will faithfully perform
the duties of such office or offices as he or she may occupy, which duties shall
be such as may be assigned to him or her by the Chairman, the President or the
Board; (b) Employee will devote to the performance of his or her duties all such
time and attention as the Chairman, the President or the Board shall reasonably
require, taking, however, from time to time, such reasonable vacations as are
consistent with his or her duties and Washington Mutual policy; and (c) Employee
will not, without the express consent of the Chairman, the President or the
Board, become actively associated with or engaged in any business or activity
during the term of this Agreement other than that of Washington Mutual
(excepting family and personal activities which may include management of
personal investments, but only to the extent such activities, do not entail
active involvement in a business enterprise and do not interfere or conflict
with the performance of Employee’s duties) and Employee will do nothing
inconsistent with his or her duties to Washington Mutual.

            6.         Termination.

                        (a)        Either Washington Mutual or Employee may
terminate Employee’s employment at any time in its sole discretion, with or
without advance notice.    Except as expressly provided in this Agreement or
under any employee benefit plan maintained by Washington Mutual, upon
termination of employment, Washington Mutual shall have no liability to pay any
further compensation or any other benefit or sum whatsoever to Employee. 
Notwithstanding any other provision under this Agreement, no further amounts or
benefits shall be payable hereunder if, at least 120 days prior to a Change in
Control (as defined below), Employee transfers to another Washington Mutual
position and, under Washington Mutual’s policies then in effect, Washington
Mutual does not enter into agreements comparable to this Agreement with persons
occupying that position or a comparable position.

                        (b)        Upon termination of employment, Employee’s
rights under all employee pension plans, employee welfare benefit plans, bonus
plans and stock option and restricted stock plans shall be determined under the
terms of the plans and grants themselves except as otherwise specifically
provided in this Agreement.

                        (c)        If (i) Employee’s employment is terminated by
the Company without “cause” (as defined below) upon or within three years after
a Change in Control or (ii) Employee resigns for “good reason” (as defined
below) upon or within three years after a Change in Control and no reason for
Washington Mutual to terminate for “cause” exists, then

                                    1.         Employee shall be entitled to
receive, within five business days after the effective date of such termination
or resignation, from the Company, a lump sum equal to three times Employee’s
annual compensation (as defined in Section 6(d)).  Notwithstanding the
preceding, the amount paid to employee under this Section 6(c) shall be offset
by any payment received by Employee from the Company or any acquired company
pursuant to:  (i) a severance or change in control agreement, arrangement or
plan, with the exception of any such payment received more than two years before
either clause (i) or clause (ii) of this Section 6(c) was satisfied, or (ii) The
Worker Adjustment and Retraining Notification Act (WARN Act) or any similar
state or local law.

                                    2.         Upon a Change in Control, the
lapse of the restrictions on Employee’s restricted stock, restricted stock
units, stock options and other equity awards shall automatically be accelerated
(and, to the extent applicable, the option or other award shall be fully
exercisable) unless the applicable award agreement provides otherwise.

                        (d)        For purposes of Section 6(c), Employee’s
“annual compensation” shall equal the sum of (i) the highest of the Employee’s
annual base salary for the calendar year in which termination or resignation
occurs, the prior calendar year, or the calendar year immediately preceding the
year in which the Change in Control occurred, (ii) the highest of (A) the
Employee’s unadjusted target bonus for the calendar year in which the
termination or resignation occurs, (B) the Employee’s actual bonus (including,
for the avoidance of doubt, any portion of the actual bonus that was deferred or
exchanged at the Employee’s election for equity awards) for the prior calendar
year (annualized if Employee was not employed by the Company for the entire
previous calendar year), or (C) the Employee’s actual bonus (including, for the
avoidance of doubt, any portion of the actual bonus that was deferred or
exchanged at the Employee’s election for equity awards) for the calendar year
immediately preceding the year in which the Change in Control occurred
(annualized if Employee was not employed by Washington Mutual for the entire
such calendar year), and (iii) the amount of the contributions or accruals made
or anticipated to have been made on Employee’s behalf to the Company’s benefit
plans for the calendar year in which the termination or resignation occurs,
including without limitation contributions to and accruals under qualified and
nonqualified defined contribution and defined benefit pension plans and plans
qualified under Section 125 of the Internal Revenue Code of 1986, as amended
(the “Code”).  For purposes of this Section 6(d), bonus refers to monthly,
quarterly, annual and other periodic performance-based bonuses based on
individual and/or company results, and excludes non-periodic lump sum bonuses
(such as sign-on and retention bonuses (even if such bonuses are also
performance-based bonuses) and cash and non-cash prizes and awards, including
awards from sales contests) and the value of equity awards except as otherwise
specifically provided herein.  For purposes of this paragraph, any increase in
the value of benefits to be provided under the Executive Target Replacement
Income Plan shall not be counted as a contribution or accrual under Section
6(d)(iii).

                        (e)        If Employee becomes entitled to the payments
and lapse of restrictions on equity awards described in Sections 6(c) and 6(d)
and such payments and the value of any lapse of restrictions, together with any
other payments or transfers of property (collectively the “Severance Payments”),
constitute “parachute payments” under Section 280G of the Code or any successor
statute then in effect, then Washington Mutual shall pay an additional amount
(the “Gross-Up Payment”) to employee at the time specified in the following
paragraph.  The Gross-Up Payment shall be equal to the amount necessary so that
the net amount retained by Employee, after subtracting the parachute excise tax
imposed by Section 4999 of the Code, as amended, or any successor statute then
in effect (the “Excise Tax”), and after also subtracting all federal, state or
local income tax, FICA tax and Excise Tax on the Gross-Up Payment, equals the
net amount Employee would have retained if no Excise Tax had been imposed and no
Gross-Up Payment had been paid.  The amount of the Gross-Up Payment shall be
determined in good faith by nationally recognized registered public accountants
or tax counsel selected by the Company, who shall apply the following
assumptions:  (i) Employee shall be treated as paying federal income taxes at
the highest marginal rate in the calendar year in which the Gross-Up Payment is
made, and (ii) Employee shall be treated as paying state and local income taxes
at the highest marginal rate(s) in the calendar year in which the Gross-Up
Payment is made in the locality of Employee’s residence as of the effective date
of Employee’s termination or resignation, net of the maximum reduction in
federal income taxes that could be obtained from deducting those state and local
taxes.

                        (f)         The Gross-Up Payment shall be made within
five business days after the effective date of Employee’s termination or
resignation, provided that, if the Gross-Up Payment cannot be determined within
that time, the Company shall pay Employee within that time an estimate,
determined in good faith by the Company, of the minimum amount of the Gross-Up
Payment and shall pay the remainder (plus interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount can be determined but
in no event later than the 30th day after the effective date of Employee’s
termination or resignation.  If the estimated payment is more than the amount
later determined to have been due, the excess (plus interest at the rate
provided in Section 1274(b)(2)(B) of the Code) shall be repaid by Employee
within five business days after written demand.  In all events, any Gross-Up
Payment made pursuant to this Section 6(f) shall be paid to Employee no later
than the end of the calendar year following the year in which the related taxes
are remitted to the applicable taxing authority.

                        (g)        If the actual Excise Tax imposed is less than
the amount that was taken into account in determining the amount of the Gross-Up
Payment, Employee shall repay at the time that the amount of the reduced Excise
Tax is finally determined the portion of the Gross-Up Payment attributable to
that reduction (plus the portion of the Gross-Up Payment attributable to the
Excise Tax, FICA tax and federal, state and local income tax imposed on the
portion of the Gross-Up Payment being repaid by Employee, to the extent the
repayment results in a reduction in or refund of Excise Tax, FICA tax or
federal, state or local income tax), plus interest on the amount of the
repayment at the rate provided in Section 1274(b)(2)(B) of the Code.  If the
actual Excise Tax imposed is more than the amount that was taken into account in
determining the amount of the Gross-Up Payment, Washington Mutual shall make an
additional Gross-Up Payment in respect of such excess (plus interest at the rate
provided in Section 1274(b)(2)(B) of the Code) at the time that the amount of
the excess is finally determined.

            7.         Continuation of Medical Coverage.  If Employee’s
employment by the Company terminates for any reason (including early retirement)
other than gross misconduct, Employee shall be entitled to continue to
participate in the Company’s self-funded group medical coverage, at Employee’s
expense, to the extent provided in the plan and under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA).

            8.         Death or Disability.  If Employee should die or become
disabled at any time during his or her employment hereunder, neither Employee
nor anyone claiming by, through or under him or her shall be entitled to any
further compensation or other sum under this Agreement (but shall be entitled to
payments made by insurers under policies of life and disability insurance and
any sums which may become available under any employee benefit plan).

            9.         Confidentiality.  Employee agrees that information not
generally known to the public to which Employee has been or will be exposed as a
result of Employee’s employment by the Company is confidential information that
belongs to the Company or its Subsidiaries.  This includes information developed
by Employee, alone or with others, or entrusted to the Company or its
Subsidiaries by its customers or others.  The Company’s or its Subsidiaries’
confidential information includes, without limitation, information relating to
the Company’s or any of its Subsidiaries’ trade secrets, know-how, procedures,
purchasing, accounting, marketing, sales, customers, clients, employees,
business strategies and acquisition strategies.  Employee will hold the
Company’s and its Subsidiaries’ confidential information in strict confidence
and will not disclose or use it except as authorized by the Company and for the
Company’s benefit.

            10.       Possession of Materials.  Employee agrees that upon
conclusion of employment or request by the Company, Employee shall turn over to
the Company all documents, files, office supplies and any other material or work
product in Employee’s possession or control that were created pursuant to or
derived from Employee’s services for the Company.

            11.       Change in Control.  For purposes of this Agreement,
“Change in Control” shall mean:

            (a)        The acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person (as defined below) or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date of this Agreement),
other than Washington Mutual, a Subsidiary or any employee benefit plan of
Washington Mutual or its Subsidiaries, of shares representing more than 25% of
(i) the common stock of Washington Mutual, (ii) the aggregate voting power of
Washington Mutual’s voting securities or (iii) the total market value of
Washington Mutual’s voting securities;

            (b)        During any period of 25 consecutive calendar months, a
majority of the Board ceasing to be composed of individuals (i) who were members
of the Board on the first day of such period, (ii) whose election or nomination
to the Board was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
the Board or (iii) whose election or nomination to the Board was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of the Board; provided that,
any director appointed or elected to the Board to avoid or settle a threatened
or actual proxy contest shall in no event be deemed to be an individual referred
to in clauses (i), (ii) or (iii) above;

            (c)        The good-faith determination by the Board that any Person
or group (other than a Subsidiary or any employee benefit plan of Washington
Mutual or a Subsidiary) has acquired direct or indirect possession of the power
to direct or cause to direct the management or policies of Washington Mutual,
whether through the ability to exercise voting power, by contract or otherwise;

            (d)        The merger, consolidation, share exchange or similar
transaction between Washington Mutual and another Person (other than a
Subsidiary), other than a merger in which the stockholders of Washington Mutual
immediately before such merger, consolidation or transaction own, directly or
indirectly, immediately following such merger, consolidation or transaction, at
least seventy-five percent (75%) of the combined voting power of the surviving
entity in such merger, consolidation or transaction in substantially the same
proportion as their ownership immediately before such merger, consolidation or
transaction; or

            (e)        The sale or transfer (in one transaction or a series of
related transactions) of all or substantially all of Washington Mutual’s assets
to another Person (other than a Subsidiary) whether assisted or unassisted,
voluntary or involuntary.

            (f)         “Person” shall mean any individual, corporation,
company, voluntary association, partnership, limited liability company, joint
venture, trust, unincorporated organization or government (or any agency,
instrumentality or political subdivision thereof); and

            (g)        “Subsidiary” or “Subsidiaries” shall mean a corporation
or corporations that are wholly owned by the Company, either directly or through
one or more corporations that are wholly owned by the Company.

            (h)        For purposes of this Agreement, “good reason” for
Employee to resign shall mean:

                                    1.         The assignment of duties to
Employee which (a) are materially different from Employee’s duties immediately
prior to the Change in Control, or (b) result in Employee having significantly
less authority and/or responsibility than Employee had prior to the Change in
Control.

                                    2.         A reduction of Employee’s total
pay opportunity from that in effect on the date of the Change in Control. 
Changes in the allocation of Employee’s compensation between salary and
incentive compensation, and changes to the criteria or method for determining
incentive compensation amounts actually earned, shall not constitute “good
reason” for Employee to resign.  “Total pay opportunity” means base salary plus
target incentive compensation, provided that in the case of incentive
compensation for which a “target” is not defined (such as some sales
commissions), the incentive component of the pay opportunity shall be the
average incentive compensation of Employee during the 24 months preceding the
Change in Control. 

                                    3.         A relocation by more than 50
miles of Employee’s principal place of employment as in effect on the date of
the Change in Control, if the relocation increases the distance between
Employee’s principal residence and principal place of employment by more than 25
miles.  Distances shall be measured by surface miles, using surface
transportation over public streets, roads, highways and waterways, by the
shortest route.

            For purposes of this Agreement, Employee shall be considered to have
resigned for “good reason” only if Washington Mutual fails to cure within 15
days after receiving a written demand to cure that specifies the circumstances
constituting “good reason.”  Also, Employee shall be considered to have resigned
for “good reason” only if the effective date of Employee’s resignation is within
60 days after the effective date of the occurrence that constitutes “good
reason.”

            (i)         For purposes of this Agreement, the Company shall have
“cause” to terminate Employee’s employment if:

                                    1.         Employee violates the Company’s
policies regarding drug or alcohol use on a  recurring basis;

                                    2.         Employee is convicted of any
felony or of a misdemeanor involving moral turpitude (including forgery, fraud,
theft or embezzlement), or enters into a pretrial diversion or similar program
in connection with the prosecution for an offense involving fraud, dishonesty,
breach of trust or money laundering; or

                                    3.         Employee has engaged in:  (a)
dishonesty or fraud, (b) destruction or theft of property of the Company or a 
Subsidiary, (c) physical attack on another employee, (d) willful malfeasance or
gross negligence in the performance of Employee’s duties, or (e) misconduct
materially injurious to the Company  or a Subsidiary.

            12.       Title.  Although it is the intention of the parties that
during the term of this Agreement, Employee shall be an executive employee of
Washington Mutual with the title and duties described in Section 2 above, it is
specifically understood that, subject to the provisions of Section 6(c), the
employment and the nature and situs of services to be rendered shall be subject
to the authority of the Chairman, the President or the Board to change the same
from time to time and at any time and to provide for the operation of Washington
Mutual as specified by applicable banking laws and regulations.

            13.       Resolution of Disputes.  Any dispute arising out of or
relating to this Agreement or Employee’s employment (or termination of
employment) shall be submitted to and resolved by final and binding arbitration
as provided in the Binding Arbitration Agreement attached as Exhibit A, whether
the claimant is Employee or Washington Mutual.  In any dispute in arbitration or
court arising out of or relating to this Agreement, the losing party shall pay
the prevailing party’s reasonable attorneys’ fees, costs and expenses.

            14.       Agreement Not To Solicit Personnel.    In consideration
for mutual covenants in this Agreement and Employee’s access as an employee of
the Company or a Subsidiary to employees, contractors and consultants of the
Company and Subsidiaries, Employee agrees that, during Employee's employment
with the Company or a Subsidiary, and for a period of one year following
termination of employment,  Employee will not in any manner, directly or
indirectly, solicit, encourage, induce, or recruit any person who is then an
employee, contractor, or consultant of the Company or a Subsidiary, and whom
Employee worked with, supervised, or had access to confidential information
about while employed by the Company or a Subsidiary, to seek or accept
employment or a contractual or consulting engagement with any business that
competes with or provides services comparable to those provided by the Company
or a Subsidiary.  Should Employee breach the agreements set forth in this
Section 14 or in Section 15, in addition to any other remedy available to the
Company, (a) the Employee shall immediately pay to the Company any payment made
pursuant to Section 6(c); (b) pursuant to the relevant award agreements, any
option that vested upon a Change in Control (“Option”), or portion of such
Option, that remains unexercised shall terminate and cease to be exercisable;
(c) pursuant to the relevant award agreements, for any Option, or portion of
such Option, already exercised, Employee shall immediately pay to the Company
any difference between the fair market value of the Option shares on the date of
exercise and the exercise price of such Option shares; and (d) pursuant to the
relevant award agreements, Employee will immediately pay to the Company the fair
market value as of the Change in Control of any shares of restricted stock that
vested upon a Change in Control.  The parties agree that, to the extent the
restrictions set forth in this Section 14 are found to be unenforceable in any
respect, this section shall be construed to be enforceable to the maximum extent
permitted by law.

            15.       Intellectual Property Ownership.    In addition, in
consideration for mutual  covenants in this Agreement, the Company will own all
rights to the results of Employee’s work, including inventions and other
intellectual property developed using equipment, supplies, facilities or trade
secret information of the Company or a Subsidiary.  It will also own all rights
to the results of any other effort of Employee (outside of Employee’s
performance of Company work) that relate directly to Employee’s work or to the
Company’s or Subsidiaries’ business or actual or demonstrably anticipated
research or development.  Washington Mutual’s rights extend to anything that is
authored, conceived, invented, written, reduced to practice, improved or made by
Employee, alone or jointly with others, during the period of Employee’s
employment by the Company.  To the extent that the results of Employee’s work or
other effort constitute a “work made for hire” as defined under U.S. copyright
law, the copyright shall belong solely to the Company.  Otherwise, to the extent
that such results are legally protectable, then Employee hereby irrevocably
assigns all copyrights, patent rights, and other proprietary rights therein to
the Company, and no further action by Employee is required to grant ownership to
the Company.  Employee will assist in preparing and executing documents, and
will take any other steps requested by the Company, to vest, confirm or
demonstrate its ownership rights, and Employee will not at any time contest the
validity of such rights.  Employee understands that the termination of
Employee’s employment will not terminate or invalidate any of Employee’s
obligations, or the Company’s rights, as described above.  

Employee understands that the above commitments are in furtherance of the WaMu
Intellectual Property Policy (a copy of which Employee has had an opportunity to
review and is also found on wamu.net), which is incorporated herein but not set
forth in full due to space limitations.  If Employee lives or works in
Washington, California, Illinois, or in any other state mentioned in the
Invention Notice section of the policy, then the above assignment does not apply
to inventions described in the Invention Notice for Employee’s state.

            16.       Miscellaneous.

                        (a)        This Agreement is the entire agreement
between the parties and may not be modified or abrogated orally or by course of
dealing, but only by another instrument in writing duly executed by the
parties.  This Agreement replaces and supersedes all prior agreements on these
subjects that Employee may have with the Company or any Subsidiary, provided
that this Agreement shall supplement and shall not supersede any other agreement
that Employee has signed in favor of Washington Mutual or any Subsidiary
protecting the confidentiality of its confidential information or its interest
in intellectual property.  All such agreements remain in full force and effect. 
Employee acknowledges that Employee shall be entitled to change in control
benefits, severance benefits or other employment separation benefits only as
specifically provided in this Agreement (or, to the extent applicable according
to its terms, as provided in the Washington Mutual Severance Plan as in effect
from time to time), notwithstanding the terms of any other representation,
policy, severance plan, benefit plan or agreement.

                        (b)        Notwithstanding any provision of this
Agreement to the contrary, if, at the time of Employee’s termination of
employment with the Company, he or she is a “specified employee” as defined in
Section 409A of the Code, and one or more of the payments or benefits received
or to be received by Employee pursuant to this Agreement would constitute
deferred compensation subject to Section 409A, no such payment or benefit will
be provided under this Agreement until the earlier of (a) the date that is six
(6) months following Employee’s termination of employment with Washington
Mutual, or (b) the Employee’s death.  The provisions of this Section 16(b) shall
only apply to the extent required to avoid Employee’s incurrence of any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder.  In addition, if any provision of this
Agreement would cause Employee to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, Washington Mutual may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.

                        (c)        This Agreement has been drafted in
contemplation of and shall be construed in accordance with and governed by the
law of the state of Employee’s principal place of employment with the Company.

                        (d)        Employee acknowledges that this Agreement has
been drafted by counsel for Washington Mutual, and that Employee has not relied
upon such counsel with respect to this Agreement.

                        (e)        If a court or arbitrator of competent
jurisdiction or governmental authority declares any term or provision hereof
invalid, unenforceable or unacceptable, the remaining terms and provisions
hereof shall be unimpaired and the invalid, unenforceable or unacceptable term
or provision shall be replaced by a term or provision that is valid, enforceable
and acceptable and that comes closest to expressing the intention of the
invalid, unenforceable or unacceptable term or provision.

                        (f)         Employee may not assign Employee’s rights or
delegate Employee’s duties under this Agreement.

                        (g)        The Company may assign its rights and
delegate its duties under this Agreement to any Subsidiary or to any purchaser
of all or substantially all of Washington Mutual’s assets.  The transfer of
Employee’s employment from the Company to any Subsidiary or to the purchaser of
all or substantially all of the assets of Washington Mutual shall not be
considered a termination of employment, but this Agreement shall run to the
benefit of, and be binding upon, the new employer.  In the event of a Change in
Control, this Agreement shall bind, and run to the benefit of, the successor to
Washington Mutual resulting from the Change in Control.

 

            DATED effective as of the ____ day of ________________, _____.

WASHINGTON MUTUAL:

WASHINGTON MUTUAL, INC.

 

 

By                                                                   
     Daryl D. David
     Executive Vice President
     Chief Human Resources Officer     

 

EMPLOYEE:

                                                                        
[Name of Executive]


                                                                       
DATE

 